UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:001-11038 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 41-0857886 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 4201 Woodland Road P.O. Box 69 Circle Pines, Minnesota 55014 (Address of principal executive offices) (Zip code) (763) 225-6600 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESoNO x As of July 6, 2015, there were 4,525,109 shares of common stock of the registrant outstanding. NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION FORM 10-Q May 31, 2015 TABLE OF CONTENTS Description Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of May 31, 2015 (unaudited) and August 31, 2014 3 Consolidated Statements of Operations (unaudited) for the Three and Nine Months Ended May 31, 2015 and 2014 4 Consolidated Statements of Comprehensive Income (unaudited) for the Three and Nine Months Ended May 31, 2015 and 2014 5 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended May 31, 2015 and 2014 6 Notes to Consolidated Financial Statements (unaudited) 7-16 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17-30 Item 3. Quantitative and Qualitative Disclosures about Market Risk 30 Item 4. Controls and Procedures 31 PART II. OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults Upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURE PAGE 34 EXHIBIT INDEX 35 This quarterly report on Form 10-Q contains certain forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and are subject to the safe harbor created by those sections.For more information, see “Part I. Financial Information – Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations– Forward-Looking Statements.” 1 As used in this report, references to “NTIC,” the “Company,” “we,” “our” or “us,” unless the context otherwise requires, refer to Northern Technologies International Corporation and its wholly owned subsidiaries, NTIC (Shanghai) Co., Ltd., NTI Facilities, Inc. and Northern Technologies Holding Company, LLC, and its majority owned subsidiaries, Zerust Prevenção de Corrosão S.A., NTI Asean LLC and Natur-Tec India Private Limited, all of which are consolidated on NTIC’s consolidated financial statements. NTIC’s consolidated financial statements do not include the accounts of any of its joint ventures.Except as otherwise indicated, references in this report to NTIC’s joint ventures do not include: (1) NTIC’s majority owned Brazilian subsidiary, Zerust Prevenção de Corrosão S.A.; (2) NTIC’s majority owned subsidiary, NTI Asean LLC, which is a holding company that holds investments in eight entities that operate in the Association of Southeast Asian Nations (ASEAN) region, including the following countries:China (although the joint venture agreements for the Chinese joint venture were terminated as of December 31, 2014 and liquidation of this joint venture is anticipated), Indonesia, Korea, Malaysia, Philippines, Singapore, Taiwan and Thailand; or (3) NTIC’s majority owned subsidiary, Northern Technologies India Private Limited, in India. As used in this report, references to “NTIC China” refer to NTIC’s newly formed wholly owned subsidiary in China, NTIC (Shanghai) Co., Ltd. As used in this report, references to “Tianjin Zerust” refer to NTIC’s former joint venture in China, Tianjin-Zerust Anticorrosion Co., Ltd. As used in this report, references to “Zerust Brazil” refer to NTIC’s majority owned Brazilian subsidiary, Zerust Prevenção de Corrosão S.A. As used in this report, references to “NTI Asean” refer to NTIC’s majority owned holding company subsidiary,NTI Asean LLC. As used in this report, references to “Natur-Tec India” refer to NTIC’s recently formed majority owned subsidiary in India, Natur-Tec India Private Limited. As used in this report, references to “EXCOR” refer to NTIC’s joint venture in Germany, Excor Korrosionsschutz – Technologien und Produkte GmbH. All trademarks, trade names or service marks referred to in this report are the property of their respective owners. 2 PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF MAY 31, 2015 (UNAUDITED) AND AUGUST 31, 2014 (AUDITED) May 31, 2015 August 31, 2014 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Available for sale securities Receivables: Trade excluding joint ventures, less allowance for doubtful accounts of $40,000 at May 31, 2015 and August 31, 2014 Trade joint ventures Fees for services provided to joint ventures Income taxes Inventories Prepaid expenses Deferred income taxes Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS: Investments in joint ventures Investments at carrying value (Note 6) — Deferred income taxes Patents and trademarks, net Other Total other assets Total assets $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable Accrued liabilities: Payroll and related benefits Deferred joint venture royalties Other Total current liabilities COMMITMENTS AND CONTINGENCIES (Note 14) EQUITY: Preferred stock, no par value; authorized 10,000 shares; none issued and outstanding — — Common stock, $0.02 par value per share; authorized 10,000,000 shares; issued and outstanding 4,525,109 and 4,504,552, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive income ) Stockholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 3 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2 Three Months Ended Nine Months Ended May 31, 2015 May 31, 2014 May 31, 2015 May 31, 2014 NET SALES: Net sales, excluding joint ventures $ Net sales, to joint ventures Total net sales Cost of goods sold Gross profit JOINT VENTURE OPERATIONS: Equity in income of joint ventures Fees for services provided to joint ventures Total joint venture operations OPERATING EXPENSES: Selling expenses General and administrative expenses Expenses incurred in support of joint ventures Research and development expenses Total operating expenses OPERATING INCOME INTEREST INCOME INTEREST EXPENSE ) OTHER INCOME — — — INCOME BEFORE INCOME TAX EXPENSE INCOME TAX EXPENSE NET INCOME NET INCOME ATTRIBUTABLE TO NON-CONTROLLING INTEREST NET INCOME ATTRIBUTABLE TO NTIC $ NET INCOME ATTRIBUTABLE TO NTIC PER COMMON SHARE: Basic $ Diluted $ WEIGHTED AVERAGE COMMON SHARES ASSUMED OUTSTANDING: Basic Diluted See notes to consolidated financial statements. 4 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) FOR THE THREE AND NINE MONTHS ENDED MAY 31, 2 Three Months Ended Nine Months Ended May 31, 2015 May 31, 2014 May 31, 2015 May 31, 2014 NET INCOME $ OTHER COMPREHENSIVE (LOSS) INCOME – FOREIGN CURRENCY TRANSLATION ADJUSTMENT ) ) ) COMPREHENSIVE INCOME (LOSS) ) COMPREHENSIVE INCOME ATTRIBUTABLE TO NON- CONTROLLING INTERESTS COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO NTIC $ $ $ ) $ See notes to consolidated financial statements. 5 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) FOR THE NINE MONTHS ENDED MAY 31, 2 Nine Months Ended May 31, May 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Stock-based compensation Depreciation expense Amortization expense Loss on disposal of assets Equity in income from joint ventures ) ) Dividends received from joint ventures Increase in allowance on doubtful accounts — Deferred income taxes ) — Changes in current assets and liabilities: Receivables: Trade, excluding joint ventures ) Trade, joint ventures Fees for services provided to joint ventures ) Income taxes ) ) Inventories ) ) Prepaid expenses and other ) ) Accounts payable ) Income tax payable ) Accrued liabilities ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from the sale of investment in joint venture — Proceeds from the sale of available for sale securities — Additions to property and equipment ) ) Additions to patents ) ) Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of note payable — ) Dividend received by non-controlling interest ) ) Investment by non-controlling interest — Proceeds from employee stock purchase plan Proceeds from exercise of stock options Net cash used in financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH: ) NET INCREASE IN CASH AND CASH EQUIVALENTS CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ See notes to consolidated financial statements. 6 NORTHERN TECHNOLOGIES INTERNATIONAL CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1. INTERIM FINANCIAL INFORMATION In the opinion of management, the accompanying unaudited consolidated financial statements contain all necessary adjustments, which are of a normal recurring nature, and present fairly the consolidated financial position of Northern Technologies International Corporation and its subsidiaries (the Company) as of May 31, 2015 and August 31, 2014 and the results of their operations for the three and nine months ended May 31, 2015 and 2014 and their cash flows for the nine months ended May 31, 2015 and 2014, in conformity with accounting principles generally accepted in the United States of America (U.S. GAAP). These consolidated financial statements should be read in conjunction with the consolidated financial statements and related notes contained in the Company’s annual report on Form 10-K for the fiscal year ended August 31, 2014.These consolidated financial statements also should be read in conjunction with the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” section appearing in this report. Operating results for the three and nine months ended May 31, 2015 are not necessarily indicative of the results that may be expected for the full fiscal year ending August 31, 2015. Certain amounts reported in the consolidated financial statements for the previous reporting periods have been reclassified to conform to the current period presentation.Beginning in the second quarter of fiscal 2015, the Company reclassified dividends received from equity method from investing cash flows to operating cash flows on the consolidated statements of cash flows for all periods presented.The classification reflects the continued profitability and returns of those profits to its owners, including the Company.The reclassification did not impact net income or equity. The Company evaluates events occurring after the date of the consolidated financial statements requiring recording or disclosure in the consolidated financial statements. 2. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENT In May 2014, the Financial Accounting Standards Board (FASB) issued revised guidance on revenue recognition.The standard provides a single revenue recognition model which is intended to improve comparability over a range of industries, companies and geographical boundaries and will also result in enhanced disclosures.The changes are effective for the Company’s fiscal year ended August 31, 2018, and interim periods within that year.The Company is currently reviewing the revised guidance and assessing the potential impact on its consolidated financial statements. 3. INVENTORIES Inventories consisted of the following: May 31, 2015 August 31, 2014 Production materials $ $ Finished goods $ $ 7 4. PROPERTY AND EQUIPMENT, NET Property and equipment, net consisted of the following: May 31, 2015 August 31, 2014 Land $ $ Buildings and improvements Machinery and equipment Less accumulated depreciation ) ) $ $ 5. PATENTS AND TRADEMARKS, NET Patents and trademarks, net consisted of the following: May 31, 2015 August 31, 2014 Patents and trademarks $ $ Less accumulated amortization ) ) $ $ Patent and trademark costs are amortized over seven years.Costs incurred related to patents and trademarks are capitalized until filed and approved, at which time the amounts capitalized to date are amortized and any further costs, including maintenance costs, are expensed as incurred.Amortization expense is estimated to approximate $90,000 in each of the next five fiscal years. 6. INVESTMENTS IN JOINT VENTURES Financial information from the financial statements of the Company’s joint venture in Germany, Excor Korrosionsschutz – Technologien und Produkte GmbH (EXCOR), joint venture in China, Tianjin-Zerust Anticorrosion Co., Ltd. (Tianjin Zerust), for the periods for which it was accounted for under the equity method (See Note 7) and all of the Company’s other joint ventures, are summarized as follows: At May 31, 2015 Total EXCOR All Other Current assets $ $ $ Total assets Current liabilities Noncurrent liabilities — Joint ventures’ equity Northern Technologies International Corporation’s share of joint ventures’ equity Northern Technologies International Corporation’s share of joint ventures’ undistributed earnings $ $ $ 8 At August 31, 2014 Total EXCOR Tianjin Zerust All Other Current assets $ Total assets Current liabilities Noncurrent liabilities — Joint ventures’ equity Northern Technologies International Corporation’s share of joint ventures’ equity Northern Technologies International Corporation’s share of joint ventures’ undistributed earnings $ Nine Months Ended May 31, 2015 Total EXCOR Tianjin Zerust All Other Net sales $ Gross profit Net income Northern Technologies International Corporation’s share of equity in income of joint ventures $ Nine Months Ended May 31, 2014 Total EXCOR Tianjin Zerust All Other Net sales $ Gross profit Net income Northern Technologies International Corporation’s share of equity in income of joint ventures $ All material profits recorded on sales from the Company to its joint ventures have been eliminated for financial reporting purposes. On January 2, 2015, the Company announced that, effective as of December 31, 2014, the Company terminated its joint venture agreements with its previous joint venture in China, Tianjin Zerust, and began the process of liquidating the joint venture entity.The Company intends to conduct future business in China through a newly formed wholly owned subsidiary, NTIC (Shanghai) Co. Ltd. (NTIC China).As of December 31, 2014, the Company started recognizing Tianjin Zerust based on its carrying value instead of the equity method since the Company no longer expects to significantly affect the joint venture’s operations or decision making during its anticipated liquidation. The Company records expenses that are directly attributable to the joint ventures on its consolidated statements of operations in the line item “Expenses incurred in support of joint ventures.”The expenses include items such as employee compensation and benefit expenses, travel expense and consulting expense. The Company did not make any joint venture investments during the nine months ended May 31, 2015. On May 31, 2014, NTI Asean bought out the other 50% owner in its joint venture in Singapore for $110,988, thereby increasing NTI Asean’s ownership in the joint venture from 50% to 100%.The Company did not make any other joint venture investments during the nine months ended May 31, 2014. On November 30, 2013, the Company agreed to sell its indirect ownership interest in Mütec GmbH (Mütec), the Company’s former joint venture in Germany which manufactures proprietary electronic sensing instruments.Since the purchase price paid to the Company was less than the book value of the Company’s investment in Mütec, the Company recognized a $50,000 impairment charge during the three months ended November 30, 2013, which is included in the consolidated statements of operations in the line item “Equity income of joint ventures.”In connection with the transaction, the owner of Mütec borrowed $168,000 from the Company to be repaid over four years with no interest.As of May 31, 2015 and August 31, 2014, $134,097 and $156,854 was due to the Company related to this transaction. 9 7. CHINA OPERATIONS On January 2, 2015, the Company announced that, effective as of December 31, 2014, the Company terminated its joint venture agreements with its previous joint venture in China, Tianjin Zerust, began the process of liquidating the joint venture entity, and has commenced conducting business in China through a newly formed wholly owned subsidiary, NTIC (Shanghai) Co. Ltd. on January 1, 2015.Effective December 31, 2014, the Company’s investment in Tianjin Zerust is reported at carrying value based on the Company’s decreased level of influence over the entity, and the Company has reclassified previously unrecognized gains on foreign currency translation from other comprehensive income.Any declines in the fair value are reflected as adjustments to the carrying value.No such adjustments were recorded during the nine months ended May 31, 2015. The investment in Tianjin Zerust is as follows: Investment Equity method investment – August 31, 2014 $ Equity in earnings – nine months ended May 31, 2015 Reclassification of translation gains on foreign currency translation ) Investment at carrying value – May 31, 2015 $ The Company incurred expenses of $1,138,000 during the nine months ended May 31, 2015 related to the termination of the joint venture agreement with Tianjin Zerust, the initiation of the liquidation of Tianjin Zerust and the formation and initial operation of NTIC China.Such expenses consisted primarily of legal expenses and personnel expenses associated with the establishment of the subsidiary and the hiring of new personnel.These expenses are recorded as operating expenses on the consolidated statements of operations and are partially off-set by the gross margin contribution from sales of NTIC China . 8. CORPORATE DEBT The Company has a revolving line of credit with PNC Bank of $3,000,000.No amounts were outstanding under the line of credit as of both May 31, 2015 and August 31, 2014.At the option of the Company, outstanding advances under the line of credit bear interest at either (a) an annual rate based on LIBOR plus 2.15% for the applicable LIBOR interest period selected by the Company or (b) at the rate publicly announced by PNC Bank from time to time as its prime rate. The line of credit is subject to standard covenants, including affirmative financial covenants, such as the maintenance of a minimum fixed charge coverage ratio, and negative covenants, which, among other things, limit the incurrence of additional indebtedness, loans and equity investments, disposition of assets, mergers and consolidations and other matters customarily restricted in such agreements.Under the loan agreement, the Company is subject to a minimum fixed charge coverage ratio of 1.10:1.00.As of May 31, 2015, the Company was in compliance with all debt covenants. On January 5, 2015, PNC Bank extended the maturity date of the line of credit from January 7, 2015 to January 7, 2016 under substantially similar terms, and waived a technical covenant default by the Company to deliver quarterly compliance certificates. 10 9. STOCKHOLDERS’ EQUITY During the nine months ended May 31, 2015, the Company did not purchase or retire any shares of its common stock.The following stock options to purchase shares of common stock were exercised during the nine months ended May 31, 2015: Options Exercised Exercise Price $ 7.65 The Company granted stock options under the Northern Technologies International Corporation Amended and Restated 2007 Stock Incentive Plan (the 2007 Plan) to purchase an aggregate of 45,067 shares of its common stock to various employees and directors during the nine months ended May 31, 2015.The weighted average per share exercise price of the stock options is $20.10, which was equal to the fair market value of the Company’s common stock on the date of grant. During the nine months ended May 31, 2014, the Company did not purchase or retire any shares of its common stock.The following stock options to purchase shares of common stock were exercised during the nine months ended May 31, 2014: Options Exercised Exercise Price $ 7.65 The Company granted stock options under the 2007 Plan to purchase an aggregate of 56,373 shares of its common stock to various employees and directors during the nine months ended May 31, 2014.The weighted average per share exercise price of the stock options is $14.83, which was equal to the fair market value of the Company’s common stock on the date of grant. NET INCOME PER COMMON SHARE Basic net income per common share is computed by dividing net income by the weighted average number of common shares outstanding.Diluted net income per share assumes the exercise of stock options using the treasury stock method, if dilutive. The following is a reconciliation of the net income per share computation for the three and nine months ended May31, 2015 and 2014: Three Months Ended Nine Months Ended Numerators: May 31, 2015 May 31, 2014 May 31, 2015 May 31, 2014 Net income attributable to NTIC $ Denominator: Basic – weighted shares outstanding Weighted shares assumed upon exercise of stock options Diluted – weighted shares outstanding Basic earnings per share: $ Diluted earnings per share: $ The dilutive impact summarized above relates to the periods when the average market price of the Company’s common stock exceeded the exercise price of the potentially dilutive option securities granted.Earnings (loss) per common share were based on the weighted average number of common shares outstanding during the periods when computing the basic earnings (loss) per share. When dilutive, stock options are included as equivalents using the treasury stock market method when computing the diluted earnings (loss) per share. 11 STOCK-BASED COMPENSATION The Company has two stock-based compensation plans under which stock options and other stock-based awards have been granted, the Northern Technologies International Corporation Amended and Restated 2007 Stock Incentive Plan and the Northern Technologies International Corporation Employee Stock Purchase Plan (the ESPP).The Compensation Committee of the Board of Directors and the Board of Directors administer these plans. The 2007 Plan provides for the grant of incentive stock options, non-statutory stock options, stock appreciation rights, restricted stock, stock unit awards, performance awards and stock bonuses to eligible recipients to enable the Company and its subsidiaries to attract and retain qualified individuals through opportunities for equity participation in the Company, and to reward those individuals who contribute to the achievement of the Company’s economic objectives.Subject to adjustment as provided in the 2007 Plan, up to a maximum of 800,000 shares of the Company’s common stock are issuable under the 2007 Plan.Options granted under the 2007 Plan generally have a term of ten years and become exercisable over a three- or four-year period beginning on the one-year anniversary of the date of grant.Options are granted at per share exercise prices equal to the market value of the Company’s common stock on the date of grant.The Company issues new shares upon the exercise of options.As of May 31, 2015, only stock options and stock bonuses had been granted under the 2007 Plan. The maximum number of shares of common stock of the Company available for issuance under the ESPP is 100,000 shares, subject to adjustment as provided in the ESPP.The ESPP provides for six-month offering periods beginning on September 1 and March 1 of each year.The purchase price of the shares is 90% of the lower of the fair market value of common stock at the beginning or end of the offering period.This discount may not exceed the maximum discount rate permitted for plans of this type under Section 423 of the Internal Revenue Code of 1986, as amended.The ESPP is compensatory for financial reporting purposes. The Company granted options to purchase an aggregate of 45,067 and 56,373 shares of its common stock during the nine months ended May 31, 2015 and 2014, respectively.The fair value of option grants is determined at date of grant, using the Black-Scholes option pricing model with the assumptions listed below. The Company recognized compensation expense of $378,421 and $345,319 during the nine months ended May 31, 2015 and 2014, respectively, related to the options that vested during such time period.As of May 31, 2015, the total compensation cost for non-vested options not yet recognized in the Company’s consolidated statements of operations was $376,847 net of estimated forfeitures.Stock-based compensation expense of $117,262 is expected through the remainder of fiscal year 2015, and $179,785 and $79,800 is expected to be recognized during fiscal 2016 and fiscal 2017, respectively, based on outstanding options as of May 31, 2015.Future option grants will impact the compensation expense recognized. Stock-based compensation expense is included in general and administrative expense on the consolidated statements of operations. The Company currently estimates a ten percent forfeiture rate for stock options and continually reviews this estimate for future periods. The fair value of each option grant is estimated on the grant date using the Black-Scholes option-pricing model with the following assumptions and results for the grants: Nine Months Ended May 31, 2015 May 31, 2014 Dividend yield % % Expected volatility % % Expected life of option (years) 10 10 Average risk-free interest rate % % 12 The weighted average per share fair value of options granted during nine months ended May 31, 2015 and 2014 was $11.58 and $8.57, respectively. The weighted average remaining contractual life of the options outstanding as of May 31, 2015 and 2014 was 6.56 years and 5.44 years, respectively. GEOGRAPHIC AND SEGMENT INFORMATION Net sales by geographic location as a percentage of total consolidated net sales for the three and nine months ended May 31, 2015 and 2014 were as follows: Three Months Ended Nine Months Ended May 31, 2015 May 31, 2014 May 31, 2015 May 31, 2014 Inside the U.S.A. to unaffiliated customers % Outside the U.S.A to: Joint ventures in which the Company is a shareholder directly and indirectly % Unaffiliated customers % Net sales by geographic location are based on the location of the customer. Fees for services provided to joint ventures accounted for under the equity method by geographic location as a percentage of total fees for services provided to joint ventures during the three and nine months ended May 31, 2015 and 2014 were as follows: Three Months Ended May 31, % of Total Fees for Services Provided to Joint Ventures May 31, % of Total Fees for Services Provided to Joint Ventures Germany $ % $ % Poland % % Thailand % % Japan % % France % % Sweden % % United Kingdom % % Finland % % India % % China — % % Other % % $ % $ % Nine Months Ended May 31, % of Total Fees for Services Provided to Joint Ventures May 31, % of Total Fees for Services Provided to Joint Ventures Germany $ % $ % China % % Poland % % Thailand % % Japan % % France % % United Kingdom % % Sweden % % Finland % % India % % Other % % $ % $ % 13 The following table sets forth the Company’s net sales for the three and nine months ended May 31, 2015 and 2014 by segment: Three Months Ended Nine Months Ended May 31, 2015 May 31, 2014 May 31, 2015 May 31, 2014 ZERUST® sales $ Natur-Tec™ sales Total net sales $ The following table sets forth the Company’s cost of goods sold for the three and nine months ended May 31, 2015 and 2014 by segment: Three Months Ended Nine Months Ended May 31, 2015 % of Product Sales* May 31, 2014 % of Product Sales* May 31, 2015 % of Product Sales* May 31, 2014 % of Product Sales* Direct cost of goods sold ZERUST® $ % $ % $ % $ % Natur-Tec® % Indirect cost of goods sold — Total net cost of goods sold $ * The percent of segment sales is calculated by dividing the direct cost of goods sold for each individual segment category by the net sales for each segment category. The Company utilizes product net sales and direct and indirect cost of goods sold for each product in reviewing the financial performance of a product type. Further allocation of Company expenses or assets, aside from amounts presented in the tables above, is not utilized in evaluating product performance, nor does such allocation occur for internal financial reporting. Sales to the Company’s joint ventures are included in the foregoing geographic and segment information, however, sales by the Company’s joint ventures to other parties are not included. The foregoing geographic and segment information represents only sales and cost of goods sold recognized directly by the Company. The geographical distribution of key financial statement data is as follows: As of May 31, 2015 As of August 31, 2014 Brazil $ $ China — India United States Total assets $ $ 14 Nine Months Ended May 31, 2015 May 31, 2014 Brazil $ $ China — India United States Total net sales $ $ Nine Months Ended May 31, 2015 May 31, 2014 Brazil $ ) $ ) China ) — India United States Total operating income $ $ Total assets located in Brazil, China and India primarily consist of cash and cash equivalents, customer receivables and inventory.These assets are periodically reviewed to assure the net realizable value from the estimated future production based on forecasted sales exceeds the carrying value of the assets.Total assets located in the United States include the Company’s investments in joint ventures. RESEARCH AND DEVELOPMENT The Company expenses all costs related to product research and development as incurred.The Company incurred $2,968,879 and $3,342,497 of expense during the nine months ended May 31, 2015 and 2014, respectively, in connection with its research and development activities.These amounts are net of reimbursements related to certain research and development contracts.Such reimbursements totaled $0 and $45,788 for the nine months ended May 31, 2015 and 2014, respectively.The net fees are accounted for in the “Research and Development Expenses” section of the consolidated statements of operations. COMMITMENTS AND CONTINGENCIES On August 19, 2014, the Compensation Committee of the Board of Directors of the Company approved the material terms of an annual bonus plan for the Company’s executive officers as well as certain officers and employees for the fiscal year ending August 31, 2015.For fiscal 2015 as in past years, the total amount available under the bonus plan for all plan participants, including executive officers, is dependent upon the Company’s earnings before interest, taxes and other income, as adjusted to take into account amounts to be paid under the bonus plan and certain other adjustments (Adjusted EBITOI).Each plan participant’s percentage of the overall bonus pool is based upon the number of plan participants, the individual’s annual base salary and the individual’s position and level of responsibility within the company.In the case of each of the Company’s executive officer participants, 75% of the amount of their individual bonus payout will be determined based upon the Company’s actual Adjusted EBITOI for fiscal 2015 compared to a pre-established target Adjusted EBITOI for fiscal 2015 and 25% of the payout will be determined based upon such executive officer’s achievement of certain pre-established individual performance objectives.The payment of bonuses under the plan are discretionary and may be paid to executive officer participants in both cash and shares of the Company’s common stock, the exact amount and percentages will be determined by the Company’s Board of Directors, upon recommendation of the Compensation Committee, after the completion of the Company’s consolidated financial statements for fiscal 2015.There was an accrual of $466,000 for management bonuses for the nine months ended May 31, 2015 compared to an accrual of $1,063,000 for management bonuses for the nine months ended May 31, 2014. Three joint ventures (consisting of the Company’s joint venture in Korea, Thailand and remaining payables balance to the Company at Tianjin Zerust) accounted for 54.1% of the Company’s trade joint venture receivables at May 31, 2015.Three joint ventures (consisting of the Company’s joint ventures in Korea, Thailand and Tianjin Zerust) accounted for 62.9% of the Company’s trade joint venture receivables at August 31, 2014. 15 On March 23, 2015, the Company and NTI Asean LLC (NTI Asean), a majority owned subsidiary of the Company, filed a lawsuit in Tianjin No 1 Intermediate People’s Court against two individuals, Meng Tao and Xu Hui, related to breaches of duties and contractual commitments owed to NTI Asean under certain agreements related to the Company’s former joint venture in China, Tianjin Zerust Anti-Corrosion Technologies Ltd (Tianjin Zerust).The lawsuit alleges, among other things, that Mr. Meng Tao and Xu Hui have engaged in self-dealing, usurped business opportunities, and received economic benefits that were required to go to Tianjin Zerust.At this point it is too early in the lawsuit to reasonably estimate the amount of any recovery to NTI Asean, if any.On April 21, 2015, the Company and NTI Asean initiated a lawsuit in the District Court for the Second Judicial District, County of Ramsey, State of Minnesota against Cortec Corporation alleging, among other things, that Cortec Corporation aided and abetted breaches of duties and contractual commitments owed to the Company and NTI Asean related to the Company’s joint venture in China, Tianjin Zerust. From time to time, the Company is subject to other various claims and legal actions in the ordinary course of its business.The Company records a liability in its consolidated financial statements for costs related to claims, including future legal costs, settlements and judgments, where the Company has assessed that a loss is probable and an amount can be reasonably estimated. If the reasonable estimate of a probable loss is a range, the Company records the most probable estimate of the loss or the minimum amount when no amount within the range is a better estimate than any other amount.The Company discloses a contingent liability even if the liability is not probable or the amount is not estimable, or both, if there is a reasonable possibility that material loss may be have been incurred.In the opinion of management, as of May 31, 2015, the amount of liability, if any, with respect to these matters, individually or in the aggregate, will not materially affect the Company’s consolidated results of operations, financial position or cash flows. FAIR VALUE MEASUREMENTS Assets and liabilities that are measured at fair value on a recurring basis primarily relate to marketable equity securities. These items are marked-to-market at each reporting period. The following tables provide information by level for assets and liabilities that are measured at fair value on a recurring basis: Fair Value Measurements Using Inputs Considered as Fair Value as of May 31, 2015 Level 1 Level 2 Level 3 Available for sale securities $ $ $
